Thompson, Justice.
By way of Amend v. 485 Properties, 409 F3d 1288 (11th Cir. 2005), the United States Court of Appeals asked this Court to decide “whether procuring cause is an element of a quantum meruit claim under Georgia law.” In the context of this case, the short answer is “yes.” When a real estate broker brings a quantum meruit claim to *328recover the value of his services under Georgia law, he must prove that he was the procuring cause of the sale.
The facts giving rise to this question are set forth at length in Amend v. 485 Properties, 401 F3d 1255 (11th Cir. 2005). We summarize them as follows: John Amend, a licensed real estate broker, is president of Workplace USA. Workplace was the leasing agent of WorldCom, Inc., which leased space in two buildings owned by 485 Properties. Because WorldCom’s lease was going to expire, 485 Properties approached WorldCom to renegotiate its lease. WorldCom instructed 485 Properties to deal with Workplace, its agent. 485 Properties and Workplace negotiated a deal calling for WorldCom to lease one of the buildings for ten years, and providing that 485 Properties would pay Workplace a fee contingent upon renewal of the lease. WorldCom signed the lease, but 485 Properties refused to sign because WorldCom’s imminent financial demise had become apparent. When WorldCom filed for bankruptcy, a new leasing agent was appointed to represent WorldCom. That agent successfully negotiated lease agreements for WorldCom to remain in one of the buildings, but to rent less space. Thereafter, Amend sued 485 Properties seeking damages for breach of its fee contract, or alternatively, quantum meruit. The district court granted summary judgment to 485 Properties on both the breach of contract and quantum meruit claims, finding, inter alia, that (1) the contract was unenforceable because Workplace was not a licensed real estate broker and (2) quantum meruit did not lie because the lease was never finalized. The Eleventh Circuit affirmed the grant of summary judgment on the contract claim, but reserved decision on the quantum meruit claim to seek an answer to the question posed to this Court. Id. at 1258.
The question stems from a conflict in Georgia’s case law. The majority of cases have reiterated the long-held rule that procuring cause is a necessary ingredient in a quantum meruit claim brought by a real estate broker.1 However, a handful of more recent cases would lead one to a contrary conclusion.2
*329It would appear that the contrary view was first expressed in Sharp-Boylston Co. v. Lundeen, 145 Ga. App. 672 (244 SE2d 622) (1978). In Lundeen, the Court of Appeals determined that a broker was entitled to pursue a quantum meruit claim even though the purchase of the property in question was not due to his efforts. In reaching that determination, the Lundeen court relied upon First Nat. Bank &c. of Vidalia v. McNatt, 141 Ga. App. 6 (232 SE2d 356) (1977).
McNatt was a correct decision, but Lundeen failed to interpret and apply it properly. This failure occurred because the Lundeen court only focused upon, and quoted from, a portion of McNatt, which set forth the rules of quantum meruit generally. In so doing, Lundeen overlooked this key language: “The court did not err in charging the jury that the plaintiff could recover if a contract were proved as contended by the plaintiff, but if the jury rejected the oral contract, plaintiff could still recover if he were the procuring cause of the sale.” (Emphasis supplied.) McNatt, supra at 8. Thus, in deciding that a broker could pursue a quantum meruit claim without proving procuring cause, the Lundeen court went astray. Unfortunately, Lundeen spawned similar holdings,3 leading to the difficulty which this case now presents.
Of course, procuring cause is not an element of every quantum meruit claim. See OCGA§ 9-2-7; City of Gainesville v. Edwards, 112 Ga. App. 672 (145 SE2d 715) (1965). That is because quantum meruit claims are often brought by persons other than real estate brokers, e.g., building contractors, who are not engaged in sales transactions. See, e.g., Puritan Mills v. Pickering Constr. Co., 152 Ga. App. 309 (262 SE2d 586) (1979); Smith v. Sharpe, 113 Ga. App. 838 (149 SE2d 830) (1966). In cases such as those, the essential elements are: (1) the performance of valuable services; (2) accepted by the recipient or at his request; (3) the failure to compensate the provider would be unjust; and (4) the provider expected compensation at the time services were rendered. Hollifield v. Monte Vista Biblical Gardens, 251 Ga. App. 124, 128 (553 SE2d 662) (2001).
When it comes to a quantum meruit claim brought by a real estate broker, however, the law is different because it adds a fifth element. To recover on quantum meruit, a broker must show:
(1) his performance as agent of services valuable to the defendants; (2) either at the request of the defendants or knowingly accepted by the defendants; (3) the defendants’ receipt of which without compensating [the broker] would be *330unjust; (4) his expectation of compensation at the time of the rendition of the services; (5) and that he was the procuring cause of the completed transaction.
(Emphasis supplied.) Allen v. T. A. Communications, 181 Ga. App. 726, 727 (353 SE2d 569) (1987).
This requirement that a broker must prove that he is the procuring cause of sale in order to recover in quantum meruit is not, as [Amend] contends, an imposition of an additional and unnecessary element for recovery ... in quantum meruit. Rather, it is a logical sine qua non to the establishment of the fact that the services rendered were valuable and of benefit to the seller, and thus, it is merely a part of the existing elements required for recovery in quantum meruit.
Van C. Argiris & Co. v. FMC Corp., 494 NE2d 723, 726 (Ill. App. Ct. 1986).
It has been the well-established rule in this jurisdiction, and others,4 that a real estate broker cannot recover in quantum meruit unless he or she is the procuring cause of the sale. We adhere to this rule. To the extent that Lundeen and its progeny depart from it, they are overruled.

Question answered.


All the Justices concur, except Benham, J., who dissents.


 See, e.g., Lifestyle Family v. Lawyers Title Ins. Corp., 256 Ga. App. 305 (568 SE2d 171) (2002); Centre Pointe Investments v. Frank M. Darby Co., 249 Ga. App. 782 (549 SE2d 435) (2001); Perimeter Realty v. GAPI, Inc., 243 Ga. App. 584 (533 SE2d 136) (2000); Ideal Realty Co. v. Storch, 124 Ga. App. 271 (183 SE2d 520) (1971); Erwin v. Wender, 78 Ga. App. 94 (50 SE2d 244) (1948); Hendrix v. Crosby, 76 Ga. App. 191 (45 SE2d 448) (1947); Mendenhall v. Adair Realty &c. Co., 67 Ga. App. 154 (19 SE2d 740) (1942); Johnson v. Lipscomb-Weyman-Chapman Co., 46 Ga. App. 798 (169 SE 266) (1933).


 See, e.g., Killearn Partners v. Southeast Properties, 266 Ga. App. 508 (597 SE2d 578) (2004); Christopher Investment Properties v. Cox, 219 Ga. App. 440 (465 SE2d 680) (1995); Futch v. Guthrie, 176 Ga. App. 672 (337 SE2d 384) (1985); Nestle Co. v. J. H. Ewing & Sons, 153 Ga. App. 328 (265 SE2d 61) (1980); Sharp-Boylston Co. v. Lundeen, 145 Ga. App. 672 (244 SE2d 622) (1978).


 See fn. 2.


 See, e.g., MDC Inv. Prop. v. Morando, 44 FSupp.2d 693, 699-700 (D. N.J. 1999); Williams v. Enochs, 742 SW2d 165, 167 (Mo. 1987); Sibbald v. Bethlehem Iron Co., 83 NY 378, 383 (1881); 12 CJS Brokers, § 243 (2005); 49 AmJur Proof of Facts 3d 399 § 27 (2005).